Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants’ Amendment to the Claims filed on January 20, 2022 is entered.
	The Applicants’ Supplemental Amendment to the Claims filed on February 3, 2022 is entered.
The Applicants’ Supplemental Amendment to the Claims filed on March 1, 2022 is entered.
	Claims 1-37, and 39-40 are cancelled.
Claims 58-107 are new.
	Claims 38, and 41-107 are pending and under examination.
Priority
This US16/397,423 filed on 04/29/2019 is a CON of 14/790,147 filed on
07/02/2015 (now US Patent 10,273,501) which is a CON of 14/653,144 filed on
06/17/2015 (now US Patent 9,970,024) which is a 371 of PCT/US13/75317 filed on
12/16/2013 which claims priority benefit of US Provisionals 61/779,169 filed on
03/13/2013 and 61/738,355 filed on 12/17/2012.
Information Disclosure Statement
	The IDS statement filed on 02/28/2022 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimers filed on 01/20/2022 and 03/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Applications 16/439,840, 16/397,213, 17/672,744,  16/884,327, and 17/186,139 and of US Patent 11,236,359 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Please note that Terminal Disclaimers for the following US applications and US patents have previously been recorded: 14/318933, 14/701912, 14/681510, 10,717990, 10,435,708, 9,260,723, 9,587,252, 10,640,789, 10,787,684, 10,563,225, 9,023,649, and 10,526618.

Response to Amendment
	Any/all objections and rejections made in a previous office action are withdrawn.  

Declaration under 37 CFR 1.131(a)
The Declaration of Inventors Mali, Yang, and Church filed on 01/20/2022 under 37 CFR 1.131(a) is sufficient to overcome the Kim et al reference by establishing priority of the presently claimed invention to at least as early as before October 23, 2012.  Note that the scaffold sequence of the Declaration (Figure 1a and S1b) is shown in the instant specification in Figures 1A and is the scaffold of the instant claims comprising SEQ ID NO: 45.  Note that SEQ ID NO: 45 comprises SEQ ID NO: 46 (SEQ ID NO: 46 is a 76 nucleotide sequence that is identical to SEQ ID NO: 45 but for lacking the final four U’s of SEQ ID NO: 45).
Accordingly, the rejection of claims 38-39, 41-42, 44-46, 48, 50-51, 55-56 under 35 USC para 103 for obviousness over 2015/0322457 to Kim et al in view of USPGPub2014/0068797 to Doudna et al is withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach, or fairly suggest the claims as a whole for reasons provided in the prosecution history.  The prior art does not teach or fairly suggest an RNA-guided genome editing system for use in a eukaryotic cell comprising (1) a guide RNA sequence or a first nucleic acid sequence encoding the guide RNA sequence and (2) a Cas enzyme of a Type II CRISPR system that forms a complex with the guide RNA sequence, or a second nucleic acid sequence encoding the Cas enzyme of a Type II CRISPR system, wherein the guide RNA sequence comprises a spacer sequence complementary to a target nucleic acid sequence within the eukaryotic cell and a scaffold sequence, and wherein the guide RNA sequence is a crRNA-tracrRNA fusion transcript of between 100 and 250 nucleotides, wherein the guide RNA has a secondary structure comprising a first hairpin connected to the spacer sequence and a second 3' hairpin.  Further, the prior art does not teach or fairly suggest a guide RNA for use in a eukaryotic cell comprising a spacer sequence complementary to a target nucleic acid sequence within the eukaryotic cell and a scaffold sequence, and wherein the scaffold sequence comprises the sequence of SEQ ID NO: 46 or 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 38, and 41-107 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658